id uilc cca_2013041108412501 number release date from sent thursday date am to cc bcc subject re question sec_706 requires in effect that partnership income loss accrue to the partner on the last day of the partnership taxable_year thus for the first two taxable years of the settlement ------- and ------- the income would accrue to the first parents consolidated_return since the partnership income accrued during the periods covered by these two returns as i understand the facts the parent changed for one of the partners in ------- since the ------- partnership year ended while the sub partner was owned by the new parent the partnership income for this entire taxable_year would only be reported on the new parent’s consolidated_return so only the new parent would sign the settlement agreement for this year the signature line of the form 870-pt can reflect that the first parent is signing only for --- ------- and ------- partnership taxable years and that the new parent is signing only for the -- ------- partnership year the terms of the settlement which cover all partnership items for three separate partnership years should not be altered i think this is consistent with what everybody is saying but perhaps was not previously articulated as precisely
